Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 has been considered by the Examiner.

Drawings
Twenty sheets for formal drawings were filed December 2, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
Regarding claim 1, “in respect of “ should be changed to “in respect to” for grammatical purposes.
Regarding claim 25, this claim is objected to as being identical to claim 24 and is thus redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 24-31 and 33-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. (US 2003/0053197 A1).
Regarding claim 1, Shigematsu discloses an optical waveguide apparatus (100 in Figs. 1-2)  for guiding optical radiation therein, comprising: a spring (160; paragraph 0084 teaches 160 to be an optical waveguide which is compressed or expanded, and as such constitutes a spring) comprising a plurality of spring periods collectively defining an optical grating structure with a grating period which is mechanically variable to control the effective refractive index of, and/or optical path length in, at least a part of the optical waveguide in respect to optical radiation guided across the spring periods along the optical waveguide (paragraph 0005).  
Still regarding claim 1, Shigematsu teaches the claimed invention except for specifically stating controlling the Bloch-mode effective refractive index or optical path length.  However, various modes including Bloch-modes are well-known and ubiquitous in the art of optical waveguides and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to control the Bloch-mode effective refractive index or optical path length for the purpose of adjusting the properties of a wide range of light signals, enabling the device to be used in a larger number of applications.
Regarding claims 2-4, Shigematsu discloses an actuator arranged to mechanically apply to the spring a compressive strain; a tensile strain; a torsional strain  to elongate the spring or to compress the spring in paragraph 0084.  
Regarding claim 5, Shigematsu discloses the actuator is arranged to apply said strain controlled to be a strain value not greater than the value of the corresponding ultimate strain of the spring in paragraph 0084.
Regarding claims 6-7, Shigematsu teaches the claimed invention except for specifically stating the fracture strain.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed fracture strain in order to allow for repeated flexing, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Shigematsu teaches the claimed invention except for specifically stating the Young's modulus.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed Young's modulus in order to allow for repeated flexing, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Shigematsu teaches the claimed invention except for specifically stating the grating period.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed grating period in order to adjust the properties of desired wavelengths, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 10-12, Shigematsu teaches the claimed invention except for specifically stating the width and height.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed width and height in order to allow for optimal flexing, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Shigematsu teaches the claimed invention except for specifically stating the spring is formed from a material which is a substantially brittle.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the spring from a material which is a substantially brittle in order to easily identify when the device fails, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 14 and 37, Shigematsu teaches the claimed invention except for specifically stating the spring formed from a crystal or polycrystalline material or a polymer or a plasmonic metal.  However, all of the claimed materials are well-known and commonly used to form waveguides and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the spring from any of the claimed materials including a plasmonic metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Shigematsu discloses the spring is formed from a semiconductor material in paragraph 0083.
Regarding claims 24 and 25, Shigematsu further discloses a tuning controller (120, 130) arranged to control the value of the grating period of the optical waveguide in paragraph 0080.  Shigematsu teaches the claimed invention except for specifically stating controlling the spectral position of a photonic band gap of the optical waveguide.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the controller to control the spectral position of a photonic band gap of the optical waveguide in order to adjust the properties of the waveguide such as effective refractive index and wavelength spectrum.
Regarding claim 26, Shigematsu discloses a plurality of said waveguides in which two or more of the plurality of waveguides are mutually optically coupled in Fig. 33 and paragraph 0162.  
Regarding claims 27-30 and 33-36, Shigematsu teaches the claimed invention except for specifically stating the device in which the waveguide is to be used.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the waveguide to form any of the claimed devices for the purpose of performing specific modulation of the optical signal to allow for use in a wider range of applications.  Further, no patentable distinction is made by an intended use unless some structural difference is imposed by the use on the structure or material recited in the claim.  In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997)
Regarding claim 31, Shigematsu teaches the claimed invention except for specifically stating an array of springs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of springs arranged successively side-by-side with respective longitudinal axes mutually in parallel and substantially coplanar to define a substantially planar array of said springs in order to adjust the properties of a plurality of waveguides and their respective optical signals, and further because the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 16-23 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. (US 2003/0053197 A1) in view of Luo et al. (US 2016/0274298 A1).
Regarding claims 16-18, Shigematsu teaches the claimed invention except for the spring being a serpentine spring.  Luo discloses a serpentine spring (2, 3 in Fig. 4) comprising a spring period with a rectangular meander path in the spring and having a meander length along the longitudinal axis of the spring, and a meander width transverse to the longitudinal axis of the spring, whereby substantially linear span beam segments span the meander width and substantially linear connector beam segments connect successive span beam segments along the meander length in paragraph 0037.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a serpentine spring as disclosed by Luo in the device of Shigematsu for the purpose of forming a complex superstructure for enhanced modulation of the optical signal.
Regarding claim 19, Luo further discloses the strain profile of the grating being a function of the lengths, heights, periodicities and patterns of ridges and valleys of the slides in paragraph 0034.  The proposed combination of Shigematsu and Luo teaches the claimed invention except for the convex meander corner being filleted.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use different shaped profiles including a corner which is filleted for the purpose of additional modification of the optical signal.
Regarding claim 20, Luo further discloses the spring is planar and each grating period lies substantially in the plane of the waveguide in Fig. 4.  
Regarding claims 21 and 22, Luo further discloses the spring comprises a plurality of tuning stubs (3, 4 in Fig. 3), wherein the tuning stubs vary in length along the axial length of the spring to control the distribution of light radiated from the waveguide along the length of the spring.  
Regarding claim 23, Luo further discloses the grating period changes along at least a part of the axial length of spring thereby to produce chirped grating structure in paragraph 0037.  
Regarding claim 32, Luo further discloses a plurality of tuning stubs (3, 4 in Figs. 1-3), in which at least one tuning stub (23, paragraph 0036) spans the planar array so as to be a tuning stub common to at least two successive said side-by-side springs thereby to define an optically radiating planar array.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 6, 2022